                Case 2:19-cv-01296-MJP Document 130 Filed 06/05/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7
                                     UNITED STATES DISTRICT COURT
 8
                                    WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
 9

10            JAYAKRISHNAN K. NAIR, et al.,                             CASE NO. C19-1296 MJP

11                                       Plaintiffs,                    ORDER ON MOTION TO DISMISS
                                                                        DEFENDANT JOHN DOE #2
12                     v.                                               A/K/A “TEDLAW” AND
                                                                        DISMISSAL OF LAWSUIT
13            CHANNA COPELAND, et al.,

14                                       Defendants.

15

16            The above-entitled Court, having received and reviewed the Motion to Dismiss

17   Defendant John Doe #2 a/k/a “Tedlaw” (Dkt. No. 117), all attached declarations and exhibits,

18   and relevant portions of the record, 1 rules as follows:

19            IT IS ORDERED that the motion is GRANTED; this matter will be dismissed with

20   prejudice as to Defendant John Doe #2, a/k/a “Tedlaw.”

21

22   1
      Plaintiffs filed no opposition to this motion, invoking the effects of Local Rule 7(b)(2): “Except for motions for
     summary judgment, if a party fails to file papers in opposition to a motion, such failure may be considered by the
23   court as an admission that the motion has merit.”

24

     ORDER ON MOTION TO DISMISS DEFENDANT JOHN DOE #2 A/K/A “TEDLAW” AND DISMISSAL OF
     LAWSUIT - 1
              Case 2:19-cv-01296-MJP Document 130 Filed 06/05/20 Page 2 of 3



 1          IT IS FURTHER ORDERED, there being no defendants remaining in this case, that the

 2   entire matter is DISMISSED with prejudice.

 3          Although by operation of the Local Rules Plaintiffs have conceded the merit of this

 4   defendant’s motion by their failure to file a responsive brief, the Court nevertheless articulates

 5   the following grounds for ordering dismissal:

 6              1. Lack of subject matter jurisdiction: None of the claims articulated against

 7                  Defendant Doe #2 arise under federal law, as required by 28 U.S.C. § 1331.

 8                  Furthermore, Plaintiffs have failed to establish diversity jurisdiction under 28

 9                  U.S.C. § 1332. Plaintiff Jayakrishnan Nair is a resident of the State of

10                  Washington, as is Defendant Doe #2; nor do Plaintiffs allege damages which

11                  exceed $75,000 as regards this Defendant. In view of the fact that all other

12                  Defendants to this action have been dismissed, there are not even any related

13                  federal claims to which Plaintiffs might assert supplemental jurisdiction for the

14                  non-federal claims against Defendant Doe #2.

15              2. Failure to state a claim (FRCP 12(b)(6): Plaintiffs articulate no cognizable legal

16                  theory linking the allegations against Defendant Doe #2 to any other valid claim.

17                  “Dismissal under Rule 12(b)(6) is appropriate. . . where the complaint lacks a

18                  cognizable legal theory or sufficient facts to support a cognizable legal theory.”

19                  Hartmann v. Calif. Dept. of Corr. and Rehab., 707 F.3d 1114, 1122 (9th Cir.

20                  2013).

21          It is the further finding of this Court that the deficiencies noted above are so severe that

22   Plaintiffs can articulate no set of facts which would cure them. Accordingly, this Court will

23

24

     ORDER ON MOTION TO DISMISS DEFENDANT JOHN DOE #2 A/K/A “TEDLAW” AND DISMISSAL OF
     LAWSUIT - 2
              Case 2:19-cv-01296-MJP Document 130 Filed 06/05/20 Page 3 of 3



 1   order the case against Defendant Doe #2 dismissed with prejudice. United States v. Corinthian

 2   Colleges, 655 F.3d 984, 995 (9th Cir. 2011).

 3          Defendant Doe #2 was the last remaining Defendant in this action. With his dismissal,

 4   therefore, this action can no longer be maintained. The Court orders this litigation dismissed in

 5   its entirety, and judgment will enter finally terminating the lawsuit as a whole.

 6

 7          The clerk is ordered to provide copies of this order to Plaintiffs and to all counsel.

 8          Dated June 5, 2020.

 9

10
                                           A
                                           Marsha J. Pechman
                                           United States Senior District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ON MOTION TO DISMISS DEFENDANT JOHN DOE #2 A/K/A “TEDLAW” AND DISMISSAL OF
     LAWSUIT - 3
